 In the Matter of NEW IDEA, INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS, AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,and INTERNATIONAL BROTHERHOOD OF BLACKSMITHS,DROP FORGERSAND HELPERS, AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,and INDEPENDENT EMPLOYEES ASSOCIATION OF NEW IDEA, INC., ALSOKNOWN AS INDEPENDENT EMPLOYEESASSOCIATION,PARTY TO THECONTRACTCase No. C-1383.-Decided March 7, 1940Farm Equipment Manufacturing Industry-Interference,Restraint,and Coer-cion:maintenance of company-dominated union ; anti-union statements of super-visory employees;questioning employees concerning unionstatus-Company-DominatedUnion:solicitation by supervisory employees,closing plantearly toencourage attendance at organization meeting; participation of supervisory em-ployees in formation of ; use of company time and property by ; suggestions andsupport by company officials to sustain membership in ; disestablished as collectivebargainingagency-Contract:withcompany-dominated union abrogated.Mr. William R. Consedine,for the Board.Hedges,Hoover & Tingley,of Columbus, Ohio, byMr. H. R.TingleyandMr. George R. Hedges, Jr.,for the respondent.Cusack & Cusack,of Chicago, Ill., byMr. John F. Cusack,for theAssociation.Mr. Alois J. Eberhardy,of Chicago, Ill., for the Brotherhood.Mr. J. W. Ramsey,of Chicago, Ill., andMr. Paul Hutchings,ofWashington, D. C., for the I. A. M.Mr. Edward Scheunemann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by International Association of Machin-ists,and an amended charge duly filed by the International Associa-tion of Machinists and the International Brotherhood of Blacksmiths,Drop Forgers, and Helpers, both affiliated with the American Federa-tion of Labor and hereinafter jointly referred to as the A. F. of L.,the National Labor Relations Board, herein called the Board, by the21 N. L.R. B., No. 27.223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director for the Thirteenth Region (Chicago, Illinois),issued a complaint dated May 26, 1939, against New Idea, Inc., hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce in itsSandwich, Illinois, plant, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notices of hearing, were duly served upon the respondent,the A. F. of L., and Independent Employees Association of New Idea,Inc:, herein called the Association.The complaint alleged in substance (1) that from August 1937 tothe date of the hearing, the respondent instigated the formation ofthe Association, dominated and interfered with 'its administration,and contributed, financial and other support to it; (2) that,,on-orabout September 28, 1938,- the respondent entered into an illegalcontract with the Association, and (3) that by these and other acts,the respondent interfered with, restrained, and coerced its employeesin'the exercise of rights guaranteed in Section 7 of the Act.On June5, 1939, the respondent filed an answer to the complaint denyingthat it had engaged in the alleged unfair labor practices, and movingthat the complaint be dismissed.. The motion is hereby. denied.Pursuant to notice, a hearing was held at Sandwich, Illinois,' fromJuly 6 to July 14, 1939, inclusive, before Peter F. Ward, the TrialExaminer duly designated by;the Board.The Board, the respondent,and the Association were represented by counsel, the A. F. of L. byofficials, and all, participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to. introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made,a number of rulingson motions and on objections to the admission of " evidence.' TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On September 29, 1939, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent had ,engaged in unfair labor practices withinthe meaning of Section 8 (1) and (2) of the Act and recommendedthat the respondent cease, and desist from these violations, and fromgiving any effect to its contract with the Association or any modi-fication and renewal thereof, and affirmatively disestablish and with-draw recognition from the Association.He also found that the alle-gations of, the complaint that the respondent interrogated employeesconcerning their union membership, urged and threatened them torefrain from becoming or remaining members- of -the-A. F. of -L.,and threatened them with discrimination in wage rates if they re- NEW IDEA, INC.225mained members of the A. F. of L., Were not supported by evidenceand recommended that they be dismissed.On November 4, 1939, the Association and the respondent filedexceptions to the Intermediate Report.On December 11, 1939, theAssociation and the respondent filed briefs with the Board. .On December 12, 1939, pursuant to notice,a hearingwas "heldbefore the-Board in Washington, D. C., for the purposeof oral argu-ment.The Association, the A. F. of L., and the respondent wererepresented by counsel and presented argument.The Board has considered the exceptionsand, save asthey areconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSThe respondent is an Ohio corporation with its principal office inColdwater, Ohio.It is.engaged in the manufacture and sale of farminstruments.It owns and operates two manufacturing plants locatedatColdwater, Ohio, and Sandwich, Illinois, and maintains ware-houses in Pennsylvania, New York, Minnesota, and Nebraska.Therespondent employs approximately 179 employees in its Sandwich,Illinois, plant.In 1938 the respondent purchased materials for its Sandwich plantvalued at $475,000, and obtained 50 per cent in value of such materialsoutside the State of Illinois.Its sales in 1938 totalled $675,000; andit shipped over 75 per cent in value of manufactured products toStates other than Illinois.II.THE ORGANIZATIONSINVOLVEDInternational Association of Machinists and Internitional'Brother-hood of Blacksmiths, Drop Forgers and Helpers are labororganiza-tions affiliated with the American Federation of Labor. ' They admitto membership certain production, employees of the respondent.Independent Employees Association of New Idea, Inc., is an un-affiliated labor organization. It , admits to membership productionemployees of the respondent.III.DOMINATION OF INTERFERENCE WITH, AND SUPPORT TO THEASSOCIATIONA. The sequence of eventsOn August 19, 1937, Richard L. Sidford, foreman in charge of thestockroom, and Douglas Watt, an employee, initiated the formation 226DECISIONSOF NATIONAL LABORRELATIONS BOARDof the Association.Pursuant to Sidford's suggestion they went to theoffice of John F. Cusack, a Chicago attorney, who supplied them witha constitution, bylaws, and application forms for the new organiza-tion.The bylaws barred supervisory employees from participationin the Association.Sidford, accordingly, withdrew from furtherparticipation therein.Watt, however, proceeded with the plan offorming the Association.Watt arranged for a general meeting of the employees to be heldin the evening of August 23, at the City Hall, with Wallace E. Cock-ran,mayor of the city, presiding.During the day of August 23,Watt returned to Chicago to obtain further information from Cusack.Herbert Eldred, assistant foreman in the paint department, andWilton Fish, an employee, accompanied him.Although Eldred andFish returned to work upon their return to Sandwich, Watt continuedpreparations for the meeting.He spent some time circulatingthrough the plant to inform employees of the meeting.He con-ferred with Harry Miller, plant superintendent, and pursuant thereto,Miller ordered the departments working overtime to close early sothat the employees could attend the meeting.Edward Eagle, thenforeman in charge of the punch room, who was later made generalforeman in charge of production, notified each employee individuallythat his department would close early. Jewell Summers, an em-ployee, testified without contradiction thatWellsWilson, assistantforeman in the welding department,' stated to him, "we are havingameeting up at the City Hall, and I would like for you fellowsto go up."Other testimony is in conflict as to solicitation by supervisoryemployees to attend the meeting :John Francis, an employee, testified that Ingvald Thorsen, assist-ant foreman, asked him if he was going to attend the meeting andstated, "We're going to organize a union of our own here to keepout the A. F. L. and the C. I. O. because we don't want any troubleout here."WilliamMeilinger testified that his foreman, ErnestTodd, told him, "You had better go and join their organization.Wedon't want to see the C. I. O. or the A. F. L. come in here andgive us a lot of trouble." Bruce Hawkins testified that FrankWebber, the yard foreman, told him, "We are going to have a meetingat the City Hall tonight to form an independent union of our own.I want all my men to be there because we want this union to keepout other organizations, and I want all the men there if possible."' Persons designated foreman and assistant foreman with the exception of Wilsonthroughout this decision are those so designated by the respondent on a list read intothe record by Aloys Mueller, general manager.The testimony clearly shows that Wilsonwas an assistant foreman and General Foreman Edward Eagle admitted that Wilson washis assistant for 4 years. NEW IDEA, INC.227Clifford Reinhart testified that Foreman Edward Eagle asked himof he was going to attend the meeting and when he replied that hewas not, Eagle said, "You had better go and find out what it isabout," that an "independent" union was to be formed to avoid thetrouble with the C. I. 0. and the A. F. of L. Ralph Kaufman alsotestified that Eagle told him, "I would like to have you go to that[themeeting].The purpose is to keep out the C. I. 0. and theA. F. of L.," and that when he asked, "Do you have to go?" Eaglereplied, "Yes, you had better go."The named supervisory employeesdenied having made the statements attributed to them.Under the circumstances presented here, we credit the above-men-tioned testimony and reject the denials.The Trial Examiner, whohad an opportunity to observe the demeanor of the witnesses, foundthat the foremen and assistant foremen made these statements.Byclosing departments early to facilitate attendance at the meeting,Superintendent Miller made clear his support of the meeting.Ac-cordingly, the fair inference is, and we find, that his supervisoryemployees in substance made the above-mentioned statements furtherto encourage attendance at the meeting.The meeting was held as scheduled.Mayor Cockran had askedMiller not to permit foremen and assistant foremen to be present atthemeeting.Miller stationed himself outside the City Hall andasked Earl Walker, assistant foreman, not to enter the meeting hall.Walker testified, and Miller denied, that Miller on this occasiontold him that "he would like to see the boys organize into a homeunion and keep the outside unions all out." In view of the TrialExaminer's finding crediting Walker, the presence of Miller outsidethe meeting hall, and the other circumstances in this case, we rejecthis denial, and find that he, in substance, made the statement attrib-uted to him.Assistant Foremen Eldred and Thorsen attended themeeting and occupied prominent positions, sitting at a table facingthe assembled employees. In substance the meeting consisted of aspeech by Mayor Cockran, in which he praised "inside organization"and decried "outside organizers who disorganize the smooth-runningprogram you now have." At the close of the speech, all of_ theemployees present signed application cards for membership in theAssociation.Assistant Foremen Eldred and Thorsen participated inthe procuring of these signatures.Pursuant to an arrangement made at this meeting of August 23,the Association held a second meeting at the hall of the VeteransofForeignWars, on September 9, to complete its organization.Mayor Cockran presided again.The constitution and bylaws wererevised somewhat and adopted.Monthly meetings were providedfor.Watt was elected president and Eldred was elected secretary. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 21, 1937, the Association demanded recognition asthe exclusive bargaining representative.One Kirk, then generalmanager of the respondent, checked the Association's cards againstthe pay roll.On September 28, 1937, the respondent signed a noticegranting the Association exclusive recognition.Two days later copiesof the notice were posted throughout the plant.The Associationmade no other substantial efforts to obtain collective bargaining con-cessions until some 6 months later.The Association frequently carried on its activities on the respond-ent's time and property. It solicited new employees and collecteddues at the plant before, during, and after working hours, withoutregard to the presence or absence of supervisory employees.Mem-bers of the Association conducted two elections in the plant fordepartmental representatives in the Association, one during the noonhour, and one during working hours when a temporary lull in opera-tions occurred.In January 1938 Harry Erwin was elected president of the Associa-tion to succeed Watt.He pledged himself that the Association would"get out and fight for the boys."On February 23, 1938, the Association drew up certain proposedbylaws.Some of these dealt with terms of employment, which wereproper subjects for collective bargaining.The following-day, Super-intendent Miller admittedly called Erwin into his office and interro-gated him with respect to a meeting the night before "because hewanted to know what happened at the meeting, how they were pro-gressing, how things were going on."He also admitted that "fromtime to time" he called Erwin in to "find out how things were goingon."Erwin testified and Miller denied that Miller also stated thathe, personally, was opposed to any organization but that he -wasforced to cooperate with the Association since Henry Synck, presidentof the respondent, and stationed at Coldwater, "wanted" the Associa-tion.In view of Miller's above-mentioned admissions and the othercircumstances in the case, we find that Miller in substance made thestatement Erwin attributed to him.2On March 21, 1938, the Association submitted its proposed bylaws,some of which, as we have noted, were proper items for collectivebargaining, to Synck, president of the respondent, "for approva].'Erwin also wrote to Synck at Coldwater that the Association was re-ceiving no cooperation from the respondent and that members wererefusing to pay dues until "such time that they are assured that theirorganization is to be respected and considered as a collective bargaining2There is a further conflict in the testimony as to whether Miller accused Eiwln andhis cuppot.eis of being in the minority in the AssociationWe need not resolve thisconflict. NEW IDEA, INC.229,association."Synck replied on March 29, 1939, suggesting that "inview of the by-laws the Association might prefer some sort of a contract," and suggesting also that "the Association might be interestedin a group insurance plan among its members."On April 26, 1938,Synck wrote again to Erwin suggesting group insurance and stated :It would give them [the members] some protection that theywouldn't have and it would give them some advantages that theywould not have unless they belonged to that Union [i. e. theAssociation].Of course, as you understand, we, as employers,cannot really give you much of any information along these linesaswe would not want the Labor Board to construe our goodintentions in a wrong light.About August 26, 1938, Aloys Mueller, general manager succeedingKirk, submitted to the Association a contract which had been for-warded to him from Synck.On August 30, 1938, Erwin sent a telegram to Synck again com-plaining of lack of cooperation and warning him that some membersof the Association were considering membership in other, national,labor organizations.Your letter does not say anything regarding the reception ofthe contract that we sent up, by the members. This contractwas worked out very carefully by us and the Coldwater unionand their respective attorneys and I believe it embodies every-thing that is fair between the two parties and puts no unduehardships on either . . .Our Coldwater Union is functioningvery nicely and there is no reason why the same cannot be donein Sandwich . . .On September 16, 1938, the Association submitted the proposed con-tract to its members.Thereafter, the parties held a short conferencein regard to it and it was executed by them on September 28, 1938.The contract as executed was in substance no different from the onevolunteered by the respondent. It provided,inter alia,for exclusiverecognition of the Association, methods of arbitrating grievances,maintenance of existing wage rates, and a list of five factors, of whichseniority was the last, to govern retention of employees, lay-offs, andrehiring:As indicated above, members of the Association had previouslyshown dissatisfaction with it.Their dissatisfaction was not allayed'by respondent's suggestions of a group-insurance plan tied up withmembership in the Association and the contract.On February 3,1939, the membership of the Association resolved to-invite A. F. of L.representatives to speak at a subsequent meeting of the Associationand not to continue with the Association.At. subsequent meetings2S3032-41-vol. 21-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD,of the Association held on February 10, 20, and 24, 1939, A. F. of, L.representatives were present.On February 20, 1939, Erwin becameamember of the A. F. of L., and the record discloses that othermembers of the Association also joined the A. F. of L. at or aboutthe same time.There is no evidence, however, that the Associationdissolved.An attorney has appeared in this proceeding on behalf ofthe Association.Francis testified that he had the following conversation withEmanuel Sandoval, assistant foreman in the forge department inApril 1939:[Sandoval] said "I understand the men are having a littletrouble with the union [i. e. the Association]"I said "Yes, they are. Some of them are even contemplatingcalling in an outside organization because they are dissatisfiedwith the present set-up."He says, "Well, the A. F. of L. may be all right or any otherorganization may be all right, but I think that the company hastreated the men pretty good here and, in order to avoid anytrouble, they ought to stick."'Sandoval was not called as a witness and the foregoing is not denied.We find that the conversation occurred substantially as set out.B. Concluding findingsWe find that the foremen and assistant foremen in supporting theAssociation as set forth above were acting -for the respondent.Wepredicate : this, finding on the following : They possessed distinctsupervisory responsibilities, such as laying out- and directing work,'and transmitting orders to employees.The respondent designatedthem as "foremen" and "assistant foremen," respectively, and theywere regarded by the employees as overseers and representatives ofmanagement.'Foremen are in complete charge of their departments.Assistant foremen transmit orders to the employees and report backto the foremen. In the absence of the foremen, assistant foremen arein complete charge of the various departments.Miller's instructiontoWalker not to attend the meeting of August 23 because he was anassistant foreman and Miller's presence outside the meeting hall tokeep foremen and assistant foremen away from the meeting constitutean admission that such supervisory employees do represent manage-ment.Finally, the support given by the supervisory employees to thes The Association recognized that the foremen and assistant foremen acted on behalfof the management and not as ordinary employeesThus, watt advised Sidford that heshould not participate in the Association because he was a foreman. Sidford withdrew,and Cochrane, for the Association, advised Miller to keep foremen and assistant foremenfrom the organizationmeeting. NEW IDEA, INC.231Association was in line with the respondent's policy, as revealed bythe closing of departments to enable employees to attend the organiza-tionalmeeting on August 23, and by Miller's statement that Synck"wanted" the Association.We are convinced that the respondent sponsored the formation ofthe Association.The respondent's motive was to forestall the forma-tion of an outside organization.Thus the foremen and assistantforemen in telling the employees to attend the August 23 meetinginformed them that the Association was "wanted" to keep out theA. F. of L. and the C. I. 0. Foreman Sidford was one of the,twopersons who initiated the Association.He traveled with the other,Watt, to Chicago to confer with an attorney about forming theAssociation.An assistant foreman accompanied Watt on a similartrip.Departments shut down so that employees could be present atthe crucial meeting of August 23.Watt notified them of the meetingduring working hours and on company property, and managementrepresentatives told them to attend.At the meeting two assistantforemen participated in the procuring of signatures and one of thesewas elected secretary.Subsequent to the formation of the Association, the respondentallowed his activities to be conducted on company time and property,interfered, through Miller, with its internal organization by interro-gation of Erwin, and, through Synck, volunteered suggestions thatthe Association might sustain its membership.Sandoval's statementset out above further indicates respondent's continuing support.Synck "wanted" the Association because he intended it as a barrierto outside organization.Although it may not have served its pur-pose completely, its continued existence and its contract constitutepresent obstacles to genuine self-organization because the respondentsponsored the Association in contravention of Section 8 (1) and (2)of the Act.We find that the respondent dominated and interfered with theformation and administration of the Association and contributed sup-port thereto and by such acts, by the contract with the-Association,and by other statements and activities set out above, interfered with,restrained, and coerced its employees' in the exercise of rights 'guaran-teed in Section 7 of the Act.IV. THEEFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the re-spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several 232DECISIONS OF NATIONALLABOR RELATIONS BOARDStates, and-tend-to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDY11Since we have found that the respondenthas engagedin unfairlabor practices,we shall order itto cease anddesist. therefrom andto take certain affirmative action designed to effectuatethe policiesof the Act.We have found thatthe respondent dominated,interferedwith theformation and administrationof the Association, and contributedsupport to it. Its continued existence is a consequence of violationof the Act, thwartingthe purposesof the Act. In orderto effectuatethe policiesof the Act and tofree the employees of the. respondentfrom such domination and interference,and the effects thereof, whichconstitute a continuing obstacle to the exerciseby the employees ofthe rightsguaranteedthem by the Act, we shall order the respondentto withdrawall recognitionfrom the Associationas it representativeof any ofits employeesfor the purposes of collectivebargaining withrespect to grievances,labor disputes,rates of pay,wages, hours ofemployment,and other conditions of employment,and to disestablishthe Associationas such representative.Since the agreementbetween the respondent and the Associationembodies recognitionof the Associationas exclusiverepresentative,and represents the fruits of respondent's unfair labor practices anda device to perpetuatetheireffects,weshall order the respondent:specificallyto cease and desist giving effectto this or any other agree-ment it may haveentered intowith the Associationin respect to ratesof pay, wages,hours of employment,or other conditions of work.The evidence does not supportthe allegationof the complaint thatthe respondent threatened to withhold pay checksunless, and prom-ised work if, the employees abandoned their union affiliations. Weshall dismiss this allegation.-Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalAssociation ofMachinists and International,Brotherhood of Blacksmiths,Drop Forgers and Helpers, both affili-<ted with the American Federation of Labor, and Independent Em-ployees Association of New Idea, Inc., are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Independent Employees Association of New Idea, Inc., andby contributing support to it, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (2) ofthe Act. NhW IDEA, INC.' -2333.By interfering with, restraining, and coercing' its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has. engaged in and is engaging in unfair labor, practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that respondent,New Idea, Inc., and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Independent Employees Association of New Idea, Inc., or theformation and administration of any other labor organization of itsemployees, and contributing any support to Independent EmployeesAssociation of New Idea, Inc., or to any other labor organization ofits employees ;(b)Recognizing the Independent Employees Association of NewIdea, Inc., as the representative of any of the employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or any term orcondition of employment;(c)Giving effect to any agreement with the Independent Em-ployees Association of New Idea, Inc., in respect to rates of pay,wages, hours of employment, or other conditions of employment ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Employees Asso-ciation of New Idea, Inc., as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tionsof employment, and completely disestablish IndependentEmployees Association of New Idea, Inc., as such representative;(b)Post immediately and in conspicuous places in each departmentof respondent's plant, and maintain for a period of at least sixty (60) 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutive days from the date of posting, notices stating : (1) thatthe respondent will cease and desist as provided in paragraphs 1 (a),(b), (c), and (d) of this Order, and (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent threatened to withhold pay checks unless, andpromised work if, the employees abandoned their union affiliations,be, and it hereby is, dismissed.